Case 1:21-cv-01467-PAE Documentil Filed 05/04/21 Page 1 of 2
DISTRICT ATTORNEY
OF THE
COUNTY OF NEW YORK
ONE HOGAN PLACE

New York, N. ¥. 10043
(212) 335-9000

 

Dis7rict ATTORNEY

May 4, 2021

Honorable Paul A. Engelmayer
United States District Judge

Thurgood Marshall
United States Courthouse
40 Foley Squate
New York, NY 10007
Re. Beniquez v. Johnson, 21-cv-01467 (PAB)
Dear Judge Engelmayer:

On behalf of respondent Jay Johnson, I write to seek clarification of Your Honor’s
May 3, 2021 ordet, entered by way of endorsement at the bottom of my April 30, 2021
letter to the Court. In that letter, I consented to petitioner’s request for a stay of his
habeas corpus petition pending his litigation of a NYCPL Article 440 motion in New
York County Supreme Court. I also asked for an extension of time to file respondent’s
answet—proposing alternative due dates depending upon whether Your Honor granted
ot denied petitioner’s stay request: If the stay were granted, I asked for an extension of
time until 60 days after the conclusion of the underlying state litigation; if the stay were
denied, I asked for an extension until July 1, 2021.

Your Honor’s May 3, 2021 endorsement at the bottom of my April 30, 2021 letter
states: “Granted. So ordered.” My understanding of that endorsement is that petitioner's
stay motion has been granted and that respondent’s time to answet the petition has been
extended to 60 days after the completion of the state court proceedings. The ECF docket
sheet entry, however, describes Your Honor’s May 3, 2021 order very differently: The
docket sheet entry makes no teference at all to petitioner’s motion for a stay, and it
extends respondent’s time to file an answer to July 1, 2021 (the date we requested if the
stay motion was denied).! Accordingly, I respectfully request clarification of Your
Honor’s May 3, 2021 order, with regard to the status of petitioner’s stay motion, and the
due date of respondent’s answer.

 

' The docket entry is as follows: “ORDER: granting 9 Letter Motion for Extension of
Time to Answer re 9 LETTER MOTION for Extension of Time to File Answer addressed to
Judge Paul A. Engelmayer from Eleanor Ostrow dated 4/30/21. Granted. SO ORDERED. Jay
Johnson answer due 7/1/2021. Signed by Judge Paul A. Engelmayer on 5/03/2021) (ama)
(Entered: 05/03/2021)”
Case 1:21-cv-01467-PAE Document11 Filed 05/04/21 Page 2 of 2
Hon. Paul A. Engelmayer ~2- May 4, 2021

A copy of this letter is being mailed to petitioner, who is incarcerated and
representing himself in this matter.

Respectfully yours,

Su AE |

Eleanor J. Ostrow
Assistant District Attorney
New York County

(212) 335-9375

ce! Jose Beniquez
DIN: 17-A-0840
Green Haven Correctional Facility
PO Box 4000
Stormville, NY 12582

The Court grants petitioner's motion to stay, and the
respondent's time to respond to the petition is
extended to 60 days after the completion of the state

eh S00 RED.
Engl yf

PAUL A. ENGELMAYER
United States District Judge
3/6/2021

 

 
